Sending the sacks for the wool was a preparation made by the plaintiffs for completing the purchase. The preparation was not beneficial to the defendant, was not a service for the payment of which his promise can be implied from the facts stated, and was not one of the statutory conditions that would give validity to the contract of sale. G. L., c. 220, s. 16; C. A. Association v. B.  M. Railroad, 59 N.H. 312, 314. Notice may generally be waived. Lyman v. Littleton, 50 N.H. 42. In legal proceedings, a party may waive an objection by not presenting it seasonably. State v. Richmond,26 N.H. 232, 247; Boyce. v. Railroad, 43 N.H. 627. The defendant presented his defence in court at his first opportunity. The legislature intended that such a contract should not be valid, and that its invalidity should not be waived by such oral statements as were made in this case.
Case discharged.
STANLEY, J., did not sit: the others concurred. *Page 254